Citation Nr: 0602333	
Decision Date: 01/26/06    Archive Date: 01/31/06

DOCKET NO.  03-27 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the veteran's cause 
of death.

2.  Entitlement to special monthly pension, based on the need 
for regular aid and attendance.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1941 to March 
1946.  He died in February 2002.  The appellant is the 
veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied entitlement to service 
connection for the veteran's cause of death.  In February 
2005, the Board remanded the claim for further development.  
The Appeals Management Center (AMC) undertook said 
development and issued a supplemental statement of the case 
in November 2005.

The issue of special monthly pension, based on the need for 
regular aid and attendance, is REMANDED to the RO via the 
AMC, in Washington, DC.  VA will notify the appellant if 
further action is required on her part.


FINDINGS OF FACT

1.  The veteran's death certificate indicated that he died in 
February 2002 and listed the immediate cause of death as 
respiratory failure.  Underlying causes of death were listed 
as chronic obstructive pulmonary disease and diabetes.  
Dementia was also listed as a significant condition 
contributing to death, but not resulting in the underlying 
cause.

2.  The autopsy report indicated that the veteran's probable 
cause of death was compromise to his heart, from severe 
coronary artery disease, with about 90 percent obstruction, 
aggravated by severe gastrointestinal bleeding. 

3.  At the time of the veteran's death, service connection 
had been established for residuals of a gunshot wound to his 
right shoulder and arm (muscle groups II, III, and V), for 
osteomyelitis of the right humerus (inactive), and for 
recurrent malaria.

4.  Respiratory failure, chronic obstructive pulmonary 
disease, diabetes, dementia, and coronary artery disease were 
first demonstrated many years after service, and were not 
related to the veteran's service-connected disabilities.

5.  There is no competent medical evidence of record that 
demonstrates that a disability for which service connection 
had been or could have been granted caused, hastened, or 
materially or substantially contributed to the veteran's 
death.


CONCLUSION OF LAW

The cause of the veteran's death was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1310, 
5103, 5103A, 5107 (West 2002); 38 C.F.R.  §§ 3.102, 3.303, 
3.312 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2005).  The United States 
Court of Appeals for Veterans' Claims (Court) has held that 
this notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II).  Regulations also dictate that VA 
has a duty to assist claimants, essentially providing that VA 
will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
U.S.C.A. § 5103(A) (West 2002); 38 C.F.R. § 3.159(c) (2005).  

In the present case, the issue on appeal arises from an 
original claim for service connection for the veteran's cause 
of death.  In this context, the Board notes that a 
substantially complete application was received in April 
2002.  In May 2002, prior to its adjudication of this claim, 
the AOJ provided notice to the appellant regarding VA's 
duties to notify and to assist.  Specifically, the AOJ 
notified the appellant of information and evidence necessary 
to substantiate the claim for service connection for the 
veteran's cause of death; information and evidence that VA 
would seek to provide; and information and evidence that the 
appellant was expected to provide.  While the appellant was 
not instructed to "submit any evidence in her possession 
that pertains to the claim," she was advised to notify VA of 
any information or evidence she wished VA to retrieve for 
her.  Thus, the Board finds that the content and timing of 
the May 2002 notice comport with the requirements of 
§ 5103(a) and § 3.159(b).

Regarding the duty to assist, the Board finds that VA has 
done everything reasonably possible to assist the appellant 
with respect to her claim for benefits.  The veteran's 
service medical records are of record.  Also, all identified 
private and VA treatment records for him have been obtained. 

In the circumstances of this case, additional efforts to 
assist the appellant in accordance with the VCAA would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the appellant.

Service Connection for Cause of Death

The appellant, the veteran's widow, is seeking service 
connection for the cause of the veteran's death.  She 
contends that the veteran's service-connected disabilities 
contributed to his death. 

A claimant of dependency and indemnity compensation (DIC) 
benefits under 38 U.S.C.A. § 1310 must establish that a 
disability of service origin caused, hastened, or 
substantially and materially contributed to death.  See 38 
U.S.C.A. § 1310(b); 38 C.F.R. § 3.312.  The death of a 
veteran will be considered to have been due to a service-
connected disability where the evidence establishes that such 
disability was either the principal or contributory cause of 
death.  See 38 C.F.R. § 3.312.  

Accordingly, service connection for the cause of a veteran's 
death may be demonstrated by showing that the veteran's death 
was caused by a disability for which service connection had 
been established at the time of death or for which service 
connection should have been established.  A service-connected 
disability is one that was incurred in or aggravated during 
active service.  See 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  In making its determination, the Board 
must determine the credibility and probative value of the 
evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997) and cases cited therein (holding that the Board 
has the duty to assess the credibility and weight to be given 
to the evidence).  The Board may not base a decision on its 
own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert at 54.

The veteran's death certificate indicated that he died in 
February 2002 and listed the immediate cause of death as 
respiratory failure.  Underlying causes of death were listed 
as chronic obstructive pulmonary disease (COPD) and diabetes.  
Dementia was also listed as a significant condition 
contributing to death, but not resulting in the underlying 
cause.  An autopsy was performed at the request of the family 
at the time of the veteran's death.  That report indicated 
that the veteran's probable cause of death was compromise to 
his heart, from severe coronary artery disease (CAD), noting 
a 90 percent obstruction of the arteries.  This was stated to 
be further aggravated by severe gastrointestinal bleeding.   

Service medical records, including extensive documentation of 
the veteran's treatment for wounds he received in combat in 
January 1945, are negative for evidence of COPD, diabetes, 
dementia, or heart disease.  Specifically, during the course 
of treatment for a gunshot wound through the upper right 
chest and right arm, chest x-rays and physical examinations 
did not reveal pathology of the heart or lungs.  The veteran 
was discharged on account of his inability to do other than 
moderate physical activity with the right upper extremity. 

At the time of the veteran's separation in March 1946, 
service connection was established for residuals of a gunshot 
wound to his right shoulder and arm (muscle groups II, III, 
and V); for osteomyelitis of the right humerus (inactive); 
and for recurrent malaria.  Service connection was not 
established for any other disability during the veteran's 
lifetime.

Post-service treatment includes VA in-patient and outpatient 
care, from March 1984 to February 2002, and private treatment 
from December 1998 to October 2001.  These records document 
treatment for a number of disorders.  Of note, they reveal 
that in March 1984, the veteran carried a diagnosis of COPD.  
The Board notes that service connection was denied for this 
condition in May 1995.  The veteran did not appeal that 
determination.

In February 1992, cardiac x-rays began to show a mildly 
enlarged cardiac silhouette.  Hypertension was diagnosed in 
November 1993, and a diagnosis of hypertensive coronary 
artery disease (CAD) followed in April 1996. 

Dementia was first noted in June 1994.  In November 1995, it 
was recharacterized as vascular dementia.  It was not until 
February 2002 that the veteran was diagnosed with diabetes 
mellitus.

Nothing in the record indicates that any of the above 
disorders that manifested nearly forty years after the 
veteran's service and subsequently contributed to his death, 
bore any relation to the veteran's service-connected 
disabilities that stemmed from a gunshot wound to his upper 
right chest and right arm, or to any other incident in 
service.  Accordingly, further development, by way of a 
medical opinion regarding a possible relationship, is not 
required.  See 38 C.F.R. § 3.159 (c)(4) (2005).  

While the sincerity of the appellant's belief that the 
veteran's death was related to his service is not doubted, 
the Board concludes that a preponderance of the evidence is 
against her claim for benefits.  There is no creditable 
evidence which demonstrates that the veteran died of a 
disability which was in any way connected to his service-
connected disabilities, or was of service origin.  Therefore, 
the benefit of the doubt provision does not apply.  

There is no issue of "hypothetical entitlement" to DIC 
under 38 U.S.C.A. § 1318(b), because the claim was filed 
after January 20, 2000.  Rodriguez v. Nicholson, 19 Vet. App. 
275 (2005).

For the above reasons, entitlement to service connection for 
the veteran's cause of death is not established.


ORDER

Entitlement to service connection for the veteran's cause of 
death is denied.


REMAND

The Board observes that in July 2003, the appellant filed a 
notice of disagreement with an April 2003 rating decision 
denying her a special monthly pension, based on the need for 
regular aid and attendance.  To date, the RO has not issued a 
statement of the case on this issue.  An unprocessed notice 
of disagreement should be remanded, not referred, to the RO 
for issuance of a statement of the case.  Manlincon v. West, 
12 Vet. App. 238 (1999).  A statement of the case should be 
provided on this issue.  38 C.F.R. § 19.26 (2005).

In view of the above, the case is remanded to the RO via the 
AMC in Washington DC for the following:

A statement of the case with respect to 
the claim for special monthly pension, 
based on the need for regular aid and 
attendance, should be provided.  The 
appellant and her representative should 
be advised of the requirement for a 
substantive appeal.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
the veteran's claim.  The veteran need take no action unless 
otherwise notified, but he may submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


